                     .‘.—-   ,—   I   —
    BP-A0148                  ~                    INMATE REQUEST, TO STAFF!       CDFRM         I       7~~,L[!
      Case 5:20-cv-00019-JPB-JPM Document 37-12 Filed 08/28/20 Page 1 of 1 PageID #: 313
    U.S. DEPARTMENT OF JUSTICE                                                      FEDERAL BUREAU OF PRISONS




    SUBJECT: (Briefly state your question or concern and the solution you are requesting.
    Continue on back, if necessary.  Your failure to be specific may result in no action being
    taken.  If necessary, you will be interviewed in order to successfully respond to your
    request

                                  i1pc             if    t~                                ~I-~-~:       ,“-1ljL~~~.’L~I


                                                                                    C                     ~

I                                 ~c1~’fC                  ,~—,-1    /~   Tf~(J~1-~.        pj       ~
(2/
                                                   p~c




                                                  (Do not write below this line)

    DISPOSITION:




Record Copy    -   File;          Copy    -   Inmate

PDF
                                                  Prescribed by P5511


                                                                    This form replaces BP—l48.070 dated Oct 86
                                                                    and BP—S148.070 APR 94


       IN S~CTIo1~~ 6 UNI~ES5 APPROPRIATE ~
                                                                                           SECTION 6
